Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 8/19/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Contrary to the assertion in the Office Action (see Detailed Action, at page 5), it is respectfully submitted that Armstrong does not teach the feature that “the hypervisor is configured to receive the resource request from the requesting virtual machine and check for available unallocated resources,” as recited in independent claim 1. Rather, Armstrong merely describes commanding that a logical partition release resources—i.e., there is no check for unavailable resources performed by the hypervisor in response to a resource request. See, e.g., Armstrong, at paragraphs [0037] and [0039] ... Moreover, Applicant respectfully submits that the Office failed to establish how each and every one of the claimed features is believed to be disclosed by the Armstrong. In fact, in the Office Action, the following claim feature does not appear to have been considered at all: the hypervisor is configured to check for allocated resources that are releasable by any of the virtual machines that are not the requesting virtual machine, and reallocate the releasable allocated resources to the requesting virtual machine, in response to unallocated resources being unavailable.
Examiner respectfully traversed Applicant’s remarks:
target logical partition 16a2 may transmit a message to the supervisor module 14a upon completion of the updating of the software code 302a2 ... a partition resource may be stopped, and placed under control of the hypervisor module 26a” (paragraph [0037]), “the supervisor module 26a can send a command to the hypervisor module 26a, instructing it to reallocate a quiesced partition resource from the source logical partition 16a1 to the target logical partition 16a2 to expand the capability of the target logical partition” (paragraph [0038]), “These operations of reducing the partition resources assigned to a source logical partition such as the logical partition 16a1, and expanding the partition resources assigned to a target logical partition, such as the logical partition 16a2, may be performed for as many partition resources as appropriate to redistribute the I/O workload between the logical partitions 16a1, 6a2, as appropriate” (paragraph [0039]). 
In other words, when the request is received from VM via supervisor module, hypervisor controls to place partition resource including reducing the partition resources assigned to a source logical partition such as the logical partition and expanding the partition resources assigned to a target logical partition, etc. During the controlling, hypervisor inherently check the available unallocated partition resource to control to place partition resource (i.e., reducing the partition resources assigned to a source 
For at least the foregoing reasons, Armstrong teaches the every feature of independent claims 5 and 14, and thus can anticipate the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (US 2006/0294323, hereinafter Armstrong).

Regarding claim 1, Armstrong discloses
A system comprising:
a processor (Fig. 1);
a memory (Fig. 1);
resources comprising at least one of processing resources or memory resources (paragraph [0014]: the cluster 6 is comprised of two processing nodes or ; and
a computer program stored in the memory, the computer program comprising two or more virtual machines and a hypervisor having access to the resources (paragraph [0019]: The supervisor modules 14a, 14b in connection with a hypervisor module 26a, 26b, maintains device/logical partition (LPAR) assignments identifying each assignment of the adaptors 22a, 22b . . . 22n, 24a, 24b . . . 24n to a logical partition 16a, 16b in each processing complex 8a, 8b),
wherein the computer program is configured such that, in response to the processor executing the computer program (paragraph [0045]: Code in the computer readable medium is accessed and executed by a processor):
at least part of the resources is allocated among the virtual machines (paragraph [0025]: the source logical partition 16a1 may be assigned a majority of the CPU resources, memory resources and other dynamically assignable partition resources of the processing complex 8a; paragraph [0030]: In that the target logical partitions may not, in this example, perform processing operations such as input/output operations during the code update, the target logical partitions 16a2, 16b2 may each be assigned a relatively small portion of the partition resources of associated processing complex 8a, 8b prior to updating the code); 
any one of the virtual machines is configured to request additional resources by sending a resource request to the hypervisor (paragraph [0030]: In that the target logical partitions may not, in this example, perform processing operations ;
the hypervisor is configured to receive the resource request from the requesting virtual machine and check for available unallocated resources; the hypervisor is configured to allocate at least part of the unallocated resources to the requesting virtual machine, in response to unallocated resources being available (paragraph [0039]: These operations of reducing the partition resources assigned to a source logical partition such as the logical partition 16a1, and expanding the partition resources assigned to a target logical partition, such as the logical partition 16a2, may be performed for as many partition resources as appropriate to redistribute the I/O workload between the logical partitions 16a1, 6a2, as appropriate).
Regarding claim 10 referring to claim 1, Armstrong discloses a method for resource allocation in a system, the system comprising two or more virtual machines and a hypervisor, the method comprising: ... (See claim 1 rejection).
Regarding claim 14 referring to claim 1, Armstrong discloses a non-transitory computer readable medium comprising program code (paragraph [0045]: Code in the computer readable medium is accessed and executed by a processor) configured to perform the method according to claim 10 upon the computer program being executed on a computer of the system. (See claim 1 rejection).

Regarding claim 4, Armstrong discloses
wherein the processing resources comprise at least one of central processing unit cores or virtual central processing unit cores (paragraph [0014]:. Each processor 10a, 10b can include one or more central processing units (CPUs) available as processing resources to the associated processing complex 8a, 8b).

Regarding claim 5, Armstrong discloses
wherein the memory resources comprise random access memory (paragraph [0045]: RAMs, DRAMs, SRAMs).

Regarding claim 6, Armstrong discloses
wherein the memory resources comprise non-volatile memory (paragraph [0045]: non-volatile memory devices (e.g., EEPROMs, ROMs, PROMs, RAMs, DRAMs, SRAMs, firmware, programmable logic, etc.)).

Regarding claim 8, Armstrong discloses
wherein the hypervisor comprises a resource manager, and a communicator configured to send messages to, and receive messages from, the resource manager and the virtual machines (paragraph [0019]: The supervisor modules 14a, 14b in connection with a hypervisor module 26a, 26b, maintains 

Regarding claim 13, Armstrong discloses
the method further comprising: initiating a resource request from an application running internally on any one of the virtual machines (paragraph [0033]: the target logical partitions 16a2, 16b2 may perform limited I/O operations and may have limited access to shared resources 300. In some embodiments, the target logical partitions 16a2, 16b2 may maintain limited cluster state data structures and limited I/O operation data structures. The quantities of these limited amounts may vary, depending upon the particular application) prior to initiating the resource request communication between the requesting virtual machine and the hypervisor (paragraph [0030]: In that the target logical partitions may not, in this example, perform processing operations such as input/output operations during the code update, the target logical partitions 16a2, 16b2 may each be assigned a relatively small portion of the partition resources of associated processing complex 8a, 8b prior to updating the code; paragraph [0037]: the target logical partition 16a2 may transmit a message to the supervisor module 14a upon completion of the updating of the software code 302a2; ; paragraph [0039]: These operations of reducing the partition resources assigned to a source logical partition such as the logical partition 16a1, and expanding the partition resources assigned to a target logical partition, such as the logical partition 16a2, may be performed for as many partition resources as appropriate to redistribute the I/O workload between the logical partitions 16a1, 6a2, as appropriate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 2, 3, 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 2006/0294323, hereinafter Armstrong) in view of Kani (US 2009/0113422, hereinafter Kani).

Regarding claims 2 and 11, Armstrong discloses
wherein the computer program is configured such that, in response to the computer program being executed by the processor (paragraph [0045]: Code in the computer readable medium is accessed and executed by a processor):
the hypervisor is configured to dynamically release the unused resources ..., and reallocate the dynamically released resources to the requesting virtual machine (paragraph [0039]: These operations of reducing the partition resources assigned to a source logical partition such as the logical partition 16a1, and expanding the partition resources assigned to a target logical partition, such as the logical partition 16a2, may be performed for as many partition resources as appropriate to redistribute the I/O workload between the logical partitions 16a1, 6a2, as appropriate)
Armstrong does not disclose the hypervisor is configured to check for allocated resources that are releasable by any of the virtual machines that are not the requesting virtual machine by sending a request for releasing resources to the virtual machines; the virtual machines are each configured to receive the request for releasing resources, check for unused resources locally allocated to, and send a reply  with information about the unused resources to the hypervisor; and the hypervisor is configured to dynamically release the unused resources based on the replies received from the virtual machines, and reallocate the dynamically released resources to the requesting virtual machine.
the hypervisor is configured to check for allocated resources that are releasable by any of the virtual machines that are not the requesting virtual machine by sending a request for releasing resources to the virtual machines (paragraph [0018]: if a request to eject a specific amount of memory is received by vACPI 318 from hypervisor 200 (e.g., via a general purpose event or GPE), a single aggregated eject notification is sent by vACPI 318 to virtual memory resource object 330, which in turn sends a request to virtual memory resource driver 315. Virtual memory resource object 330 also provides a single point for obtaining status and/or information about groups of device objects. Thus, for example, virtual memory resource driver 315 can issue a single query to virtual memory resource object 330 to obtain information about each of the virtual memories in a virtual machine (e.g., a list of virtual memory objects corresponding to the virtual memory devices to be ejected, or the size of the amount of memory to be ejected); paragraph [0031]: When a request to re-allocate virtual memory from virtual machine 300 to virtual machine 400 is received, hypervisor 200 first issues a request 451 to de-allocate the necessary memory to vACPI 318, in the form of a "hot-unplug" or "eject" indication); the virtual machines are each configured to receive the request for releasing resources (fig. 4A-4D; de-allocation, paragraph [0031-32]: When a request to re-allocate virtual memory from virtual machine 300 to virtual machine 400 is received, hypervisor 200 first issues a request 451 to de-allocate the necessary memory to vACPI 318, in the form of a "hot-unplug" or "eject" indication), check for unused resources locally allocated to, and send a reply with information about the unused resources to the hypervisor (paragraph [0032]: upon completion of the ejection, virtual memory resource driver 315 sends a completion status 455 to virtual ; and the hypervisor is configured to dynamically release the unused resources based on the replies received from the virtual machines, and reallocate the dynamically released resources to the requesting virtual machine (paragraph [0459]: Once virtual memory devices 221 and 222 have been de-allocated (ejected) from virtual machine 300, hypervisor 200 causes an allocation request 459 (FIG. 4C) to be sent to vACPI 418 (in the form of a "hot-plug" indication), which in turn creates virtual memory objects 421 and 422 (indicated by the dashed virtual memory objects), and sends a hot plug notification message (461) to virtual memory resource driver 415, as shown in FIG. 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Armstrong by issuing request to de-allocate the necessary memory to a VM in the form of a hot-unplug, receiving a completion status, and sending hot plug notification to the other VM to allocate the released memory of Kani. The motivation would have been to provide system and method for efficient dynamic allocation of virtual machine resources (Kani abstract).

Regarding claims 3 and 12, Armstrong does not disclose wherein the hypervisor is configured to reallocate the dynamically released resources to the requesting virtual machine by sending a resource allocation message to the requesting virtual machine, and wherein the requesting virtual machine is configured to receive the resource allocation message from the hypervisor, and hot-plug the dynamically released resources in accordance with the resource allocation message.
Kani discloses wherein the hypervisor is configured to reallocate the dynamically released resources to the requesting virtual machine by sending a resource allocation message to the requesting virtual machine, and wherein the requesting virtual machine is configured to receive the resource allocation message from the hypervisor, and hot-plug the dynamically released resources in accordance with the resource allocation message (paragraph [0459]: Once virtual memory devices 221 and 222 have been de-allocated (ejected) from virtual machine 300, hypervisor 200 causes an allocation request 459 (FIG. 4C) to be sent to vACPI 418 (in the form of a "hot-plug" indication), which in turn creates virtual memory objects 421 and 422 (indicated by the dashed virtual memory objects), and sends a hot plug notification message (461) to virtual memory resource driver 415, as shown in FIG. 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Armstrong by issuing request to de-allocate the necessary memory to a VM in the form of a hot-unplug, receiving a completion status, and sending hot plug notification to the other VM to allocate the released memory of Kani. The motivation would have been to provide system and method for efficient dynamic allocation of virtual machine resources (Kani abstract).

Regarding claim 7, Armstrong does not disclose wherein the hypervisor is configured to assign a value to the dynamically released resources, and reallocate the dynamically released resources based on the dynamically released resources’ value.
wherein the hypervisor is configured to assign a value to the dynamically released resources, and reallocate the dynamically released resources based on the dynamically released resources’ value (paragraph [0021]: the request to eject virtual memory devices sent by hypervisor 200 to virtual resource object 330 includes a list of specific virtual memory devices identified for ejection, rather than an amount of memory to eject; paragraph [0459]: Once virtual memory devices 221 and 222 have been de-allocated (ejected) from virtual machine 300, hypervisor 200 causes an allocation request 459 (FIG. 4C) to be sent to vACPI 418 (in the form of a "hot-plug" indication), which in turn creates virtual memory objects 421 and 422 (indicated by the dashed virtual memory objects), and sends a hot plug notification message (461) to virtual memory resource driver 415, as shown in FIG. 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Armstrong by issuing request to de-allocate the necessary memory including a list of specific virtual memory deivces to a VM in the form of a hot-unplug, receiving a completion status, and sending hot plug notification to the other VM to allocate the released memory of Kani. The motivation would have been to provide system and method for efficient dynamic allocation of virtual machine resources (Kani abstract).

Regarding claim 9, Armstrong discloses
wherein each virtual machine of the virtual machines comprises a communicator and a dynamic resource communicator library configured to: receive resource requests from applications running internally on the virtual machine (paragraph [0033]: the target logical partitions 16a2, 16b2 may perform limited ; pass the resource requests to the hypervisor via the communicator  (paragraph [0030]: In that the target logical partitions may not, in this example, perform processing operations such as input/output operations during the code update, the target logical partitions 16a2, 16b2 may each be assigned a relatively small portion of the partition resources of associated processing complex 8a, 8b prior to updating the code; paragraph [0037]: the target logical partition 16a2 may transmit a message to the supervisor module 14a upon completion of the updating of the software code 302a2; paragraph [0038]: the supervisor module 26a can send a command to the hypervisor module 26a, instructing it to reallocate a quiesced partition resource from the source logical partition 16a1 to the target logical partition 16a2 to expand the capability of the target logical partition); receive requests for releasing resources from the hypervisor via the communicator; process the requests for releasing resources (paragraph [0039]: These operations of reducing the partition resources assigned to a source logical partition such as the logical partition 16a1, and expanding the partition resources assigned to a target logical partition, such as the logical partition 16a2, may be performed for as many partition resources as appropriate to redistribute the I/O workload between the logical partitions 16a1, 6a2, as appropriate).
Armstrong does not disclose send replies with information about the unused resources to the hypervisor via the communicator.
send replies with information about the unused resources to the hypervisor via the communicator (paragraph [0018]: if a request to eject a specific amount of memory is received by vACPI 318 from hypervisor 200 (e.g., via a general purpose event or GPE), a single aggregated eject notification is sent by vACPI 318 to virtual memory resource object 330, which in turn sends a request to virtual memory resource driver 315. Virtual memory resource object 330 also provides a single point for obtaining status and/or information about groups of device objects. Thus, for example, virtual memory resource driver 315 can issue a single query to virtual memory resource object 330 to obtain information about each of the virtual memories in a virtual machine (e.g., a list of virtual memory objects corresponding to the virtual memory devices to be ejected, or the size of the amount of memory to be ejected); paragraph [0031]: When a request to re-allocate virtual memory from virtual machine 300 to virtual machine 400 is received, hypervisor 200 first issues a request 451 to de-allocate the necessary memory to vACPI 318, in the form of a "hot-unplug" or "eject" indication; paragraph [0032]: virtual aggregation object 330 forwards the ejection request 453 to virtual memory resource driver 315, which determines whether the needed resources are available ... upon completion of the ejection, virtual memory resource driver 315 sends a completion status 455 to virtual memory resource object 330, which in turn sends a completion status 457 to hypervisor 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Armstrong by issuing request to de-allocate the necessary memory to a VM including vACPI and virtual memory resource driver in the form of a hot-unplug, receiving a completion status, and sending hot plug notification to the other VM to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/17/2021